         Case 1:15-cr-00643-PKC Document 509 Filed 11/26/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 26, 2019
BY ECF

The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street
New York, NY 10007-1312

               Re:    United States v. Jason Galanis,
                      15 Cr. 643 (PKC)

Dear Judge Castel:

       The Government writes with consent of counsel for the defendant to request an
approximately 30-day adjournment of the status conference presently scheduled for December 2,
2019 in the above-captioned matter (the “Gerova Matter”). As the Court is aware, Your Honor
granted, on consent of the parties, the defendant’s Rule 33 motion in the Gerova Matter on October
7, 2019 and vacated the defendant’s conviction in the Gerova Matter. A companion matter, under
docket number 16 Cr. 371 (PKC) (the “Wakpmani Matter”), was remanded to this Court by the
United States Court of Appeals for the Second Circuit on October 28, 2019. Counsel for the
defendant filed a consented-to motion to vacate the defendant’s conviction in the Wakpamni
Matter pursuant to Rule 33 on November 15, 2019. That motion remains sub judice.

        The Government requests the adjournment in order to provide the Court sufficient time to
consider and resolve the pending motion. Once the motion is resolved, the Government anticipates
making a joint plea offer that will resolve both the Gerova Matter and the Wakpamni Matter as to
the defendant.
         Case 1:15-cr-00643-PKC Document 509 Filed 11/26/19 Page 2 of 2
                                                                                           Page 2


        The Government further request an exclusion of time pursuant to the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), to allow the parties further time to negotiate and finalize a potential
pretrial disposition of this matter. Counsel for the defendant consents to the requested exclusion.

                                                     Respectfully submitted,


                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                By: /s/ Brian R. Blais
                                                    Brian R. Blais
                                                    Negar Tekeei
                                                    Assistant United States Attorneys
                                                    (212) 637-2521/2482

cc: Christopher Madiou, Esq. and Daniel Nooter, Esq. (by ECF)




                                                2
